DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/5/2022 has been entered.

	
Status of Claims
Claim(s) 1, 6-8, 11-13 is/are pending of which Claim(s) 1, 6, 8, 12 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts the new amendments overcome the previous rejection of record (Remarks Page 12).
	Examiner’s Response:
	Applicant's arguments with respect to the newly amended claim limitations have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
Second Argument:
	Applicant asserts that Brown does not disclose the language in regards to the location of the “trochanters” for claims 1 and 8 (Remarks Pages 13-14).
	Examiner’s Response:
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments against Brown in regards to the “trochanter” limitations has been already addressed in prior actions and Applicant’s arguments herein do not move Examiner to find the argument against Brown persuasive. 
	Furthermore, Applicant asserts that the left and right leg straps of Brown are not around the thigh of the user; however, Figures 1-2 of Brown clearly show the left and right leg straps as being around a thigh of the user.
Third Argument:
	Applicant asserts that the combination of Brown and Kato is impossible (Remarks Pages 15-17).
	Examiner’s Response:
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the invention of Kato and Brown could not be incorporated together, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant furthermore provides arguments in regards to numerous “forces”; however, these forces are not claimed as argued by Applicant and thus not relevant to the claims set at hand. Applicant also further argues that there is significance/criticality in the differences in stretchability of the straps; however, Applicant’s specification appears to lack any support towards what is discussed in the Remarks when discussing the impact of having a difference in stretchability. Applicant further discusses Kato and Brown in regards to thigh rotation; however, there is no present relevant claim language in regards to thigh rotation. However, Examiner notes that Kato does provide for internal thigh rotation (Kato lines 1459-1465). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15746543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 15746543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(Previous Double Patenting rejection being maintained; Applicant asks for DP to be held in abeyance)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “securing means” in claims 1 and 6; this is because the claims further provide structure to this phrase of “securing means” having the structure of being two straps.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kuwabara (WO 2015102083 A1) (see attached NPL translation).
Regarding claim 1, Brown discloses an upper body assisting device (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising: 
a strip-shaped upper body strap 3 (See Figures 1-2, this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), which is configured to be a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a right greater trochanter of a subject (wherein the device of Brown is capable of being positioned such that the first point as indicated in Annotated Figure 2 is positioned nearby/adjacent the right greater trochanter, thus being on a line that is 10 cm away from this greater trochanter, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap 3 (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), and a second point (See Annotated Figure 2), which is configured to be a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a left greater trochanter of the subject (the device of Brown is capable of being positioned such that the second point as indicated in Annotated Figure 2 is positioned nearby/adjacent the left greater trochanter, thus being on a line that is 10 cm away from this greater trochanter, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), with each other along a path: 
from the first point to a left shoulder of the subject, going along a back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to a left underarm of the subject, going along a front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to a right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to a right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” at pivots 5 and 6 which in this case is the upper body strap 3 as seen in Figures 1-2), which are located at the same positions as those of the first point and the second point (See Page 3 and Annotated Figure 2 wherein the pivots 5 and 6 are the first and second pivot points);
wherein the securing means 2 includes:
a right leg strap 2-12 (See Figures 1-3 wherein there is a right leg strap 12 of securing means 2) configured to be secured in a state of being wrapped around the right thigh (See Figures 1-2 wherein this strap wraps around the right thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh); and 
a left leg strap 2-11 (See Figures 1-3 wherein there is a left leg strap 11 of securing means 2) configured to be secured in a state of being wrapped around the left thigh (See Figures 1-2 wherein this strap wraps around the left thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh), and 
wherein the securing points 13 are configured to be provided on the front sides of the right leg strap 2-12 and left leg strap 2-11, respectively, when the right leg strap 2-12 and the left leg strap 2-11 are secured to the body (See Figures 1-4, wherein the securing points 13 as shown in Figure 4 are attached to the upper body strap 3 on the interior facing side of the leg straps 2-12 and 2-11 such that this interior side may be indicated to be a “front” side of these straps 2-11/12).
Brown does not disclose wherein the upper body strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 30-50% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Brown does disclose that the upper body strap is stretchable in a lengthwise direction thereof (Page 2, the upper body strap is formed of rubber which is inherently stretchable). Additionally, Brown teaches that it is an exercise band used to enhance body awareness (Page 1).
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper body strap of Brown with a rate of elongation within a range of 30-50% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kuwabara does not disclose the elongation rate as being when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown using a standard test method such as the claimed method herein which involves “securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation. 



    PNG
    media_image1.png
    651
    552
    media_image1.png
    Greyscale

Claims 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kato (JP 2006149517 A) (see previously attached machine translation) in view of Kuwabara (WO 2015102083 A1) (see attached NPL translation).
Regarding claim 6, Brown discloses an upper body assisting device (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising: 
a strip-shaped upper body strap 3 (See Figures 1-2, this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), which is configured to be a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a right greater trochanter of a subject (wherein the device of Brown is capable of being positioned such that the first point as indicated in Annotated Figure 2 is positioned nearby/adjacent the right greater trochanter, thus being on a line that is 10 cm away from this greater trochanter, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap 3 (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), and a second point (See Annotated Figure 2), which is configured to be a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a left greater trochanter of the subject (the device of Brown is capable of being positioned such that the second point as indicated in Annotated Figure 2 is positioned nearby/adjacent the left greater trochanter, thus being on a line that is 10 cm away from this greater trochanter, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), with each other along a path: 
from the first point to a left shoulder of the subject, going along a back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to a left underarm of the subject, going along a front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to a right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to a right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” at pivots 5 and 6 which in this case is the upper body strap 3 as seen in Figures 1-2), which are located at the same positions as those of the first point and the second point (See Page 3 and Annotated Figure 2 wherein the pivots 5 and 6 are the first and second pivot points);
wherein the securing means 2 includes:
a right leg strap 2-12 (See Figures 1-3 wherein there is a right leg strap 12 of securing means 2) configured to be secured in a state of being wrapped around the right thigh (See Figures 1-2 wherein this strap wraps around the right thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh); and 
a left leg strap 2-11 (See Figures 1-3 wherein there is a left leg strap 11 of securing means 2) configured to be secured in a state of being wrapped around the left thigh (See Figures 1-2 wherein this strap wraps around the left thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh), and 
wherein the securing points 13 are provided on the right leg strap 2-12 and the left leg strap 2-11 (See Figure 3).
Brown does not disclose a strip-shaped waist/hip strap configured to connect a back of the right leg strap worn on the right thigh of the subject and a back of the left leg strap worn on the left thigh of the subject with each other along a path: 
from the back of the right leg strap to an outer side of a left ilium of the subject, going around an outside of the right leg strap and along the front side of the body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along the back side of the body of the subject; and from the outer side of the right ilium to the back of the left leg strap, going along the front side of the body of the subject and around an outside of the left leg strap, or vice versa, and wherein the securing points are provided near both ends of the waist/hip strap.
However, Kato teaches an analogous set of right and left leg straps 53A and 53B (See Figures 14a and 14b, embodiment 13 of Kato, see lines 1420-1483) which are connected to the user’s upper thigh (See Figures 14a-b) wherein there is a waist/hip strap R (reference numbers 52A/52B/62 wherein these will be henceforth referred back to as R) (See Figures 14a-b, all one member ultimately just different named portions) that is attached to the back of the right leg strap 53A (See Figures 14a-b, and lines 1427-1436, connected at point 55A of the leg strap) and to the back of the left leg strap 53B (See Figures 14a-b, and lines 1427-1436, connected at 55B of the leg strap) when worn on the subject, and connects these two points 55A and 55B along a path of:
from the back of the right leg strap 53A to an outer side of a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along a back side of the body of the subject; and from the outer side of the right ilium to the back of the back of the left leg strap 53B, going along the front side of the body of the subject and around an outside of the left leg strap 53B, or vice versa (See Annotated Figure 14a-b). Kato further teaches that this device is built to aid in the user’s posture (and thus spine stability) (see lines 10-17 and lines 1459-1465) in order to improve the health of the user, and also the device is said to help heal and keep muscles healthy (see lines 26-32).

    PNG
    media_image2.png
    497
    901
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Brown with the waist/hip strap R (reference numbers 52A/52B/62) as taught by Kato to connect to the right and left leg straps 2 (11/12) in order to improve pelvic health and further improve the posture and muscles of the user (See Kato lines 10-17, 26-32, 1459-1465) (See Brown Abstract wherein the device of Brown aims to improve posture), thus the securing points 13 are provided near both ends of the waist/hip strap (See Figure 2 of Brown wherein the securing points 13 (which are indicated here via reference numbers 5 and 6) are on the relative back of the user on the leg straps and see Kato Figures 14a-14b wherein the strap R ends are on the relative back of the user on the leg straps, as such they are provided near each other).
Brown in view of Kato does not disclose wherein the upper body strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 30-50% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Brown does disclose that the upper body strap is stretchable in a lengthwise direction thereof (Page 2, the upper body strap is formed of rubber which is inherently stretchable). Additionally, Brown teaches that it is an exercise band used to enhance body awareness (Page 1).
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper body strap of Brown with a rate of elongation within a range of 30-50% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kuwabara does not disclose the elongation rate as being when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown using a standard test method such as the claimed method herein which involves “securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation.
Brown in view of Kato does not disclose wherein the waist/hip strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 20-40% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Kato does disclose that the waist/hip strap as combined is stretchable in a lengthwise direction thereof (lines 1415-1416, the waist/hip strap is formed of operon rubber which is inherently stretchable). Additionally, Kato teaches that the waist/hip strap is a form of exercise band (lines 10-56, the background discusses how Kato being a “pelvic correction assisting tool” is a form of exercise device and thus exercise band)
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waist/hip strap of Brown in view of Kato with a rate of elongation within a range of 20-40% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kato and Kuwabara does not disclose the elongation rate as being when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown in view of Kato and Kuwabara using a standard test method such as the claimed method herein which involves “securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation.
Regarding claim 11, Brown in view of Kato and Kuwabara discloses the invention of claim 6 above.
Brown in view of Kato and Kuwabara as combined under 103 above teaches wherein the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap (see routine optimization rejection above, wherein the rate of elongation range of the upper body strap is found obvious to be 30-50%, and the rate of elongation range of the waist/hip strap to be 20-40%, thus as combined above Brown in view of Kato and Kuwabara finds this obvious).
Brown in view of Kato and Kuwabara does not explicitly disclose the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap.
However, there is a finite amount of options when comparing the upper body strap and waist/hip strap rate of elongation such that there are only three options when comparing: the upper body strap has a greater rate of elongation than the waist/hip strap, the upper body strap has a lesser rate of elongation than the waist/hip strap, and the upper body strap has an equal rate of elongation than the waist/hip strap. Furthermore, the instant disclosure lacks any criticality or significance towards this comparison, as the comparison is not even directly discussed within the disclosure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap for Brown in view of Kato and Kuwabara as it would have been obvious to try due to there being a limited, predictable amount of options and solutions available when comparing the inherent elongation characteristics of the upper body strap versus the waist/hip strap (See MPEP 2143.1.E).
Regarding claim 12, Brown discloses an upper body assisting method (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising:
wrapping a strip-shaped right leg strap 12 around a right thigh of a body of a subject (See Figure 3 wherein there is an indicated right leg strap 12; See Figure 1, wherein this right leg strap 12 is wrapped around a right thigh); 
wrapping a strip-shaped left leg strap 11 around a left thigh of the body of the subject (See Figure 3 wherein there is an indicated left leg strap 11; See Figure 1, wherein this left leg strap 11 is wrapped around a left thigh);  
connecting a first point and a second point (See Annotated Figure 2) by a strip-shaped upper body strap 3 (See Figures 1-2) (See Figures 1-2 wherein this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), and a second point (See Annotated Figure 2), with each other along a path: 
from the first point to the left shoulder of the subject, going along the back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to the left underarm of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to the right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to the right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” at pivots 5 and 6 which in this case is the upper body strap 3 as seen in Figures 1-2), which are located at the same positions as those of the first point and the second point (See Page 3 and Annotated Figure 2 wherein the pivots 5 and 6 are the first and second pivot points).
Brown is silent on the first point is a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a right greater trochanter of a subject, and the second, which is a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a left greater trochanter of the subject.
However, Brown does disclose wherein the device is built such that the device provides additional support to the spine, and aids in building abdominal and back muscles (see page 1). Furthermore, the device of Brown as seen in Figures 1-2 would be easily configured to have the first and second points (See Annotated Figure 2) be near/adjacent of the greater trochanters (thus being 10 cm away from the left/right greater trochanter of a subject) by simply rotating the securing means 2 and altering the length of the upper body strap 3 via the tension mechanism (see Figure 6 and page 4) and especially as Brown discloses that the leg straps 2 (leg keys) are desirably placed around the upper thigh (See Abstract) which is already where the greater trochanters are located (see for example https://www.medicinenet.com/trochanter/definition.htm ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the first and second points of Brown (See Annotated Figure 2) near/adjacent the greater trochanters of the user (thus being 10 cm away from the left/right greater trochanter of the subject) to improve the functionality of the device to support the spine and aid in building the muscles as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP § 2144.05) especially as the device of Brown is clearly capable of being placed in such location on the user as discussed above. Also further see MPEP 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.
Brown does not disclose the method of connecting by a strip-shaped waist/hip strap a back of the right leg strap worn on the right thigh of the subject and a back of the left leg strap worn on the left thigh of the subject with each other along a path: 
from the back of the right leg strap to an outer side of a left ilium of the subject, going around an outside of the right leg strap and along the front side of the body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along the back side of the body of the subject; and from the outer side of the right ilium to the back of the left leg strap, going along the front side of the body of the subject and around an outside of the left leg strap, or vice versa, and wherein the securing points are provided near both ends of the waist/hip strap.
However, Kato teaches an analogous set of right and left leg straps 53A and 53B (See Figures 14a and 14b, embodiment 13 of Kato, see lines 1420-1483) which are connected to the user’s upper thigh (See Figures 14a-b) wherein there is a waist/hip strap R (reference numbers 52A/52B/62 wherein these will be henceforth referred back to as R) (See Figures 14a-b, all one member ultimately just different named portions) that is attached to the back of the right leg strap 53A (See Figures 14a-b, and lines 1427-1436, connected at point 55A of the leg strap) and to the back of the left leg strap 53B (See Figures 14a-b, and lines 1427-1436, connected at 55B of the leg strap) when worn on the subject, and connects these two points 55A and 55B along a path of:
from the back of the right leg strap 53A to an outer side of a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along a back side of the body of the subject; and from the outer side of the right ilium to the back of the back of the left leg strap 53B, going along the front side of the body of the subject and around an outside of the left leg strap 53B, or vice versa (See Annotated Figure 14a-b). Kato further teaches that this device is built to aid in the user’s posture (and thus spine stability) (see lines 10-17 and lines 1459-1465) in order to improve the health of the user, and also the device is said to help heal and keep muscles healthy (see lines 26-32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Brown with the waist/hip strap R (reference numbers 52A/52B/62) as taught by Kato to connect to the right and left leg straps 2 (11/12) in order to improve pelvic health and further improve the posture and muscles of the user (See Kato lines 10-17, 26-32, 1459-1465) (See Brown Abstract wherein the device of Brown aims to improve posture), thus the securing points 13 are provided near both ends of the waist/hip strap (See Figure 2 of Brown wherein the securing points 13 (which are indicated here via reference numbers 5 and 6) are on the relative back of the user on the leg straps and see Kato Figures 14a-14b wherein the strap R ends are on the relative back of the user on the leg straps, as such they are provided near each other).
Brown in view of Kato does not disclose wherein the upper body strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 30-50% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Brown does disclose that the upper body strap is stretchable in a lengthwise direction thereof (Page 2, the upper body strap is formed of rubber which is inherently stretchable). Additionally, Brown teaches that it is an exercise band used to enhance body awareness (Page 1).
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper body strap of Brown with a rate of elongation within a range of 30-50% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kuwabara does not disclose the elongation rate as being when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown using a standard test method such as the claimed method herein which involves “securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation.
Brown in view of Kato does not disclose wherein the waist/hip strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 20-40% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Kato does disclose that the waist/hip strap as combined is stretchable in a lengthwise direction thereof (lines 1415-1416, the waist/hip strap is formed of operon rubber which is inherently stretchable). Additionally, Kato teaches that the waist/hip strap is a form of exercise band (lines 10-56, the background discusses how Kato being a “pelvic correction assisting tool” is a form of exercise device and thus exercise band)
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the waist/hip strap of Brown in view of Kato with a rate of elongation within a range of 20-40% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kato and Kuwabara does not disclose the elongation rate as being when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown in view of Kato and Kuwabara using a standard test method such as the claimed method herein which involves “securing the waist/hip strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the waist/hip strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation.
Regarding claim 13, Brown in view of Kato and Kuwabara discloses the invention of claim 11 above.
Brown in view of Kato and Kuwabara as combined under 103 above teaches wherein the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap (see routine optimization rejection above, wherein the rate of elongation range of the upper body strap is found obvious to be 30-50%, and the rate of elongation range of the waist/hip strap to be 20-40%, thus as combined above Brown in view of Kato and Kuwabara finds this obvious).
Brown in view of Kato and Kuwabara does not explicitly disclose the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap.
However, there is a finite amount of options when comparing the upper body strap and waist/hip strap rate of elongation such that there are only three options when comparing: the upper body strap has a greater rate of elongation than the waist/hip strap, the upper body strap has a lesser rate of elongation than the waist/hip strap, and the upper body strap has an equal rate of elongation than the waist/hip strap. Furthermore, the instant disclosure lacks any criticality or significance towards this comparison, as the comparison is not even directly discussed within the disclosure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the rate of elongation of the upper body strap is greater than the rate of elongation of the waist/hip strap for Brown in view of Kato and Kuwabara as it would have been obvious to try due to there being a limited, predictable amount of options and solutions available when comparing the inherent elongation characteristics of the upper body strap versus the waist/hip strap (See MPEP 2143.1.E).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kato (JP 2006149517 A) (see previously attached machine translation) in view of Kuwabara (WO 2015102083 A1) (see attached NPL translation) in view of Barbosa (US 20140336555 A1).
Regarding claim 7, Brown in view of Kato and Kuwabara discloses the invention of claim 6 above.
Brown as modified by Kato and Kuwabara does not disclose a vertical connection member, the vertical connection member being configured so as to connect a substantial center of the portion of the upper body strap 3 running from the left underarm to the right underarm along the back side of the body of the subject (See Figure 2 of Brown wherein reference number 4 is pointing to this spot) and a substantial center of the portion of the waist/hip strap R (of Kato) running from the outer side of the left ilium to the outer side of the right ilium along the back side of the body of the subject (See Figures 14a-14b of Kato wherein the reference number 63 points to this spot).
However, Barbosa teaches an analogous back support device in the form of a posture correction device (Abstract) with similar functions to Brown and Kato wherein Barbosa comprises a vertical connection member 30 (See Figure 3) on the back of the user which connects upper body straps 20 and 24 and a belt 38 at respective centers wherein the vertical connection member 30 is adjustable [0043] and may adjusted to alter the forces of the back strap onto the back [0044].
Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have added the vertical connection member 30 as taught by Barbosa to an analogous center of the back of portion 63 of Brown as modified Kato (See Kato Figures 14a-b) and an analogous center of the back strap 3 of Brown as modified by Kato (See Brown Figure 2) in order to create adjustable postural forces between the two (Barbosa, [0043-0044]) and thus increase customizability of the device/system as combined.
Thus, Brown as modified by Kato, Kuwabara, and Barbosa discloses a vertical connection member 30, the vertical connection member 30 being configured so as to connect a substantial center of the portion of the upper body strap 3 running from the left underarm to the right underarm along the back side of the body of the subject (See Figure 2 of Brown wherein reference number 4 is pointing to this spot) and a substantial center of the portion of the waist/hip strap R running from the outer side of the left ilium to the outer side of the right ilium along the back side of the body of the subject (See Figures 14a-14b of Kato wherein the reference number 63 points to this spot).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kuwabara (WO 2015102083 A1) (see attached NPL translation).
Regarding claim 8, Brown discloses an upper body assisting method (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising:
wrapping a strip-shaped right leg strap 12 around a right thigh of a body of a subject (See Figure 3 wherein there is an indicated right leg strap 12; See Figure 1, wherein this right leg strap 12 is wrapped around a right thigh); 
wrapping a strip-shaped left leg strap 11 around a left thigh of the body of the subject (See Figure 3 wherein there is an indicated left leg strap 11; See Figure 1, wherein this left leg strap 11 is wrapped around a left thigh);  
connecting a first point and a second point (See Annotated Figure 2) by a strip-shaped upper body strap 3 (See Figures 1-2) (See Figures 1-2 wherein this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), and a second point (See Annotated Figure 2), with each other along a path: 
from the first point to the left shoulder of the subject, going along the back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to the left underarm of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to the right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to the right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” at pivots 5 and 6 which in this case is the upper body strap 3 as seen in Figures 1-2) provided on the front sides of the right leg strap 12 and left leg strap 11 (See Figures 1-4, wherein the securing points 13 as shown in Figure 4 are attached to the upper body strap 3 on the interior facing side of the leg straps 12 and 11 such that this interior side may be indicated to be a “front” side of these straps 11/12), which are located at the same positions as those of the first point and the second point (See Page 3 and Annotated Figure 2 wherein the pivots 5 and 6 are the first and second pivot points).
Brown is silent on the first point is a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a right greater trochanter of a subject, and the second, which is a predetermined point located within a range of 10 cm forward of and 10 cm backward of a point over a left greater trochanter of the subject.
However, Brown does disclose wherein the device is built such that the device provides additional support to the spine, and aids in building abdominal and back muscles (see page 1). Furthermore, the device of Brown as seen in Figures 1-2 would be easily configured to have the first and second points (See Annotated Figure 2) be near/adjacent of the greater trochanters (thus being 10 cm away from the left/right greater trochanter of a subject) by simply rotating the securing means 2 and altering the length of the upper body strap 3 via the tension mechanism (see Figure 6 and page 4) and especially as Brown discloses that the leg straps 2 (leg keys) are desirably placed around the upper thigh (See Abstract) which is already where the greater trochanters are located (see for example https://www.medicinenet.com/trochanter/definition.htm ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the first and second points of Brown (See Annotated Figure 2) near/adjacent the greater trochanters of the user (thus being 10 cm away from the left/right greater trochanter of the subject) to improve the functionality of the device to support the spine and aid in building the muscles as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP § 2144.05) especially as the device of Brown is clearly capable of being placed in such location on the user as discussed above. Also further see MPEP 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.
Brown does not disclose wherein the upper body strap is stretchable in a lengthwise direction thereof and has a rate of elongation, as defined by {[(length after elongation - original length) / original length] x 100(%)}, within a range of 30-50% when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, Brown does disclose that the upper body strap is stretchable in a lengthwise direction thereof (Page 2, the upper body strap is formed of rubber which is inherently stretchable). Additionally, Brown teaches that it is an exercise band used to enhance body awareness (Page 1).
Furthermore, Kuwabara teaches an analogous exercise band (lines 10-30) wherein Kuwabara provides that it is known in the art that standard/commercially available exercise bands are made of rubber and have an elongation rate of between 200% to 400% (lines 10-30).
Furthermore, the instant application lacks criticality towards the elongation rate of the presently claimed invention (see instant spec paragraph [0022] wherein the elongation rate/stretchability merely “can be” 30-50%).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper body strap of Brown with a rate of elongation within a range of 30-50% as taught by Kuwabara as known commercially available rubber exercise bands provide a rate of elongation of between 200% to 400%, and thus it would have been obvious to perform routine optimization on this rate effective variable of rate of elongation in an exercise band to find the optimum values as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05. and as discussed above the application lacks any true criticality or significance to the claimed elongation rate values.
Brown in view of Kuwabara does not disclose the elongation rate as being when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap.
However, it is the Examiner’s position that the recitation of “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is not a positively recited element of the claimed body strap but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/rate of elongation feature of the claimed material herein. 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of this claimed measurement which involves finding the rate of elongation by “when measured by securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” is that standard test methods are used to determine the recited rate of elongation value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the rate of elongation of the body strap of Brown using a standard test method such as the claimed method herein which involves “securing the upper body strap its entire width at predetermined positions, with 30-cm intervals, and exerting a load of 2 kg downward at a center between the secured positions of the upper body strap” since test methods are well known in the art and customarily used to measure material properties in routine experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/21/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786